                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

MONIFA SMITH,                                   )
                                                )   CASE NO. 1:21-CV-00473
               Plaintiff,                       )
                                                )   JUDGE TIMOTHY S. BLACK
        v.                                      )
                                                )
LIBERTY MUTUAL GROUP INC.,                      )   STIPULATION OF DISMISSAL
                                                )
               Defendants.                      )
                                                )
                                                )

       Plaintiff Monifa Smith and Defendant Liberty Mutual Group Inc., by and through

counsel, hereby state that all claims between them are hereby dismissed with prejudice, each

party to bear her or its own attorneys’ fees, expenses, and costs.




 /s/ Evan R. McFarland (Per Email Consent)           /s/ Ellen Toth
 Evan R. McFarland (0096953)                         Ellen Toth (0056176)
 Brianna G. Carden (0097961)                         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 Matthew G. Bruce (0083769)                          127 Public Square
 The Spitz Law Firm, LLC                             4100 Key Tower
 25200 Chagrin Boulevard, Suite 200                  Cleveland, OH 44114
 Beachwood, OH 44122                                 Phone: 216.241.6100
 Phone: 216.291.4744                                 Fax: 216.357.4733
 Fax: 216.291.5744                                   Email: ellen.toth@ogletree.com
 Email: Evan.McFarland@spitzlawfirm.com
 Brianna.Carden@spitzlawfirm.com                     Counsel for Defendant Liberty Mutual Group Inc.
 Matthew.Bruce@spitzlawfirm.com

 Counsel for Plaintiff Monifa Smith
                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Stipulation of Dismissal was filed

electronically on July 26, 2021. Notice of this filing will be sent to all parties, including the

following counsel, by operation of the Court’s electronic filing system.


       Evan R. McFarland
       Brianna R. Carden
       Matthew G. Bruce
       The Spitz Law Firm, LLC
       Spectrum Office Tower
       11260 Chester Road, Suite 825
       Cincinnati, Ohio 45246

       Attorneys for Plaintiff Monifa Smith




                                                /s/ Ellen Toth
                                                Attorney for Defendant

                                                                                             47735840.1
